
	
		II
		112th CONGRESS
		1st Session
		S. 774
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2011
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To appropriate funds for pay and allowances and support
		  for members of the Armed Forces, their families, and other personnel critical
		  to national security during a funding gap.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enduring Support for Defenders of
			 Freedom and Their Families Act.
		2.Appropriations
			 for pay and allowances and support for members of the Armed Forces, their
			 families, and certain other personnel critical to national security during a
			 funding gap
			(a)In
			 generalDuring a funding gap impacting the Armed Forces and the
			 Department of Homeland Security, the Secretary of the Treasury shall make
			 available to the Secretary of Defense and the Secretary of Homeland Security,
			 out of any amounts in the general fund of the Treasury not otherwise
			 appropriated, amounts as follows:
				(1)Such amounts as
			 the Secretary of Defense and the Secretary of Homeland Security determine to be
			 necessary to continue to provide pay and allowances (without interruption) to
			 the following:
					(A)Members and
			 dependents of the Army, the Navy, the Air Force, the Marine Corps, the Coast
			 Guard, including reserve components thereof, and the U.S. Customs and Border
			 Protection, who perform active service during the funding gap.
					(B)At the discretion
			 of the Secretary of Defense and the Secretary of Homeland Security, such
			 civilian personnel of the Department of Defense and the Department of Homeland
			 Security who are providing support to the personnel referred to in paragraph
			 (1) as the Secretaries consider appropriate.
					(C)At the discretion
			 of the Secretary of Defense and the Secretary of Homeland Security, such
			 personnel of contractors of the Department of Defense and the Department of
			 Homeland Security who are providing direct support to the personnel referred to
			 in paragraph (1) as the Secretaries consider appropriate.
					(2)At the discretion
			 of the Secretary of Defense and the Secretary Homeland Security, such amounts
			 as the Secretaries determine to be necessary to continue carrying out programs
			 (and the pay and allowances of personnel carrying out such programs) that
			 provide direct support to the members of the Armed Forces and the Department of
			 Homeland Security, including programs as follows:
					(A)Programs for the
			 support of families, including child care and family support services.
					(B)Such programs of
			 the Department of Defense for the provision of medical treatment as the
			 Secretary of Defense considers appropriate, including programs for the
			 provision of rehabilitative services and counseling for combat injuries
			 (including, but not limited to, Post Traumatic Stress Disorder (PTSD) and
			 Traumatic Brain Injury (TBI)).
					(b)Funding gap
			 definedIn this section, the
			 term funding gap means any period of time after the beginning of
			 a fiscal year for which interim or full-year appropriations for the personnel
			 and other applicable accounts of the Armed Forces and the Department of
			 Homeland Security for that fiscal year have not been enacted.
			
